ON MOTION

ORDER

Theodore Dade, Jr. moves for leave to proceed in forma pauperis.
The court notes that Dade’s petition was dismissed on June 16, 2009, 356 Fed.Appx. 371, for failure to pay the fee.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion is granted.
(2) The mandate is recalled, the court’s June 16, 2009 dismissal order is vacated, and the petition for review is reinstated.
(3) The Department of Commerce should calculate its brief due date from the date of filing of this order.